COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
NO. 2-02-351-CV
JIM MABREY, MARK PRUNEAU,                                                           
APPELLANTS
IRVING NAPERT, ALLEN EASTY,
THOMAS WENDT, WILLIAM FARQUHAR,
SEAN BINDLEY, FRED SYLVESTER,
AND FIBER.TV
V.
SANDSTREAM, INC.
                                                                
        APPELLEE
----------
FROM THE 236TH DISTRICT COURT OF TARRANT COUNTY
----------
MEMORANDUM OPINION(1)
AND JUDGMENT
----------
On January 23, 2003, we notified appellants Irving Napert, Allen Easty,
Thomas Wendt, William Farquhar, Sean Bindley, Fred Sylvester, and Fiber.TV that
their brief had not been filed as required by TEX.
R. APP. P. 38.6(a). We stated we would
dismiss their appeal for want of prosecution unless these appellants or any
party desiring to continue their appeal filed with the court within ten days a
response showing grounds for continuing the appeal. We have not received any
response.
Accordingly, we dismiss the appeal of Irving Napert, Allen Easty, Thomas
Wendt, William Farquhar, Sean Bindley, Fred Sylvester, and Fiber.TV for want of
prosecution. See TEX. R. APP.
P. 38.8(a), 42.3(b).<.span>
Also on January 23, 2003, we received a second supplemental clerk's record
containing a trial court order dismissing appellee Sandstream, Inc.'s claims
against Mark Pruneau pursuant to these parties' settlement agreement.
Consequently, on March 27, 2003, we notified appellant Mark Pruneau that we
would dismiss his appeal unless he or any party desiring to continue the appeal
filed with the court within ten days a response showing grounds for continuing
his appeal. We have not received any response; therefore, we dismiss Mark
Pruneau's appeal.
The appeal of Jim Mabrey remains pending. Thus, the appeal shall hereafter be
styled: Jim Mabrey v. Sandstream, Inc.
Mark Pruneau, Irving Napert, Allen Easty, Thomas Wendt, William Farquhar,
Sean Bindley, Fred Sylvester, and Fiber.TV shall each pay their costs of appeal,
for which let execution issue.
 
                                                       
   PER CURIAM
 
PANEL D: CAYCE, C.J.; DAY and LIVINGSTON, JJ.
DELIVERED: May 8, 2003

1. See Tex. R. App. P. 47.4.